Ellison, J.
The point made by defendants is, that since there was no copy, the items composing the account, served upon them, as provided by section 3681, Revised Statutes, as amended in Laws, 1883, page 125, final judgment could not be rendered at the return term.
At the time of this trial, Jackson county had more than forty thousand inhabitants, and, therefore, fell under section 3514, of the practice act, which provides that in all such counties, actions shall be triable at the return term, and that “when a defendant makes default, the plaintiff shall be entitled to his assessment of damages and final judgment at the term at which the default is made.”
This section makes all actions triable at the return term, and if the default be made, evidence shall be heard .us to the amount of plaintiff ’ s claim (when it is not on a bond bill, or note, etc.). The only effect section 3681 *543lias on section 3514 is, that if a copy of the items of the account is served, and the defendant makes default, the account shall be taken as admitted, and no evidence need be had thereon. If section 3681 is not complied with, then, under the terms of section 3513, plaintiff would be under the necessity of proving his claim, notwithstanding a default. In this case, default was made by defendants and plaintiff proceeded to prove his claim by evidence before taking final judgment. After hearing the evidence, the court entered final judgment for plaintiff, and in this, we think, it was right.
"Judgment affirmed.
All concur.